Citation Nr: 0736608	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2003, a statement of the 
case was issued in July 2004, and a substantive appeal was 
received in July 2004.  In his substantive appeal, the 
appellant requested a Board hearing; however, he failed to 
report for a hearing scheduled in September 2007.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during service or for many years after service, nor is 
bilateral hearing loss disability otherwise related to 
service. 

2.  Tinnitus disability was not manifested during service or 
for many years after service, nor is tinnitus disability 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).  

2.  Tinnitus disability was not incurred in or aggravated by 
service, nor may tinnitus, as an organic disease of the 
nervous system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in December 
2002.  Subsequently, the veteran was issued another VCAA 
letter in July 2003.  The letters predated the August 2003 
rating decision.  See id.  The VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The December 2002 and July 2003 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in July 2003.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

The veteran has claimed entitlement to bilateral hearing loss 
and tinnitus due to exposure to loud trucks and explosions 
during active service.  He reported that most of the time he 
did not wear ear protection while on active duty.  He has 
submitted a buddy statement from C.L., who stated that he 
served with the veteran and that they were involved in an 
explosion which lasted 2 hours.  C.L. stated that they could 
not hear or see for 10 to 20 seconds.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A September 1970 examination performed for separation 
purposes reflects that the veteran's ears were clinically 
evaluated as normal.  In addition, he underwent an 
audiometric examination.  Speech recognition testing was not 
done as part of the examination.  The audiological evaluation 
showed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
5
30

The Board notes here that the lack of any evidence that the 
veteran exhibited hearing loss and tinnitus during service is 
not fatal to his claim.  The laws and regulations do not 
require in service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted by the 
Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385 . . . .  For 
example, if the record shows (a) acoustic 
trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for disability 
under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran did not complain of any tinnitus until he filed a 
claim in November 2002.  He did not complain of any bilateral 
hearing loss until he filed a claim in June 2003.  These 
complaints came over 32 years after separation from active 
service.  The first objective medical evidence of bilateral 
hearing loss and tinnitus were noted at the July 2003 VA 
audiological examination.  

As noted above,  the veteran underwent a VA examination in 
July 2003.  He reported that he had very significant military 
noise exposure from loud trucks and also from explosions 
during active service.  Subsequent to service, he indicated 
that he spent about 10-15 years doing construction work as a 
carpenter.  He denied wearing ear protection at that time.  
He indicated that most of the time he did not wear ear 
protection while on active duty, either.  He gave a long 
history of bilateral, constant tinnitus, moderate to severe 
intensity, as well as a long history of bilateral progressive 
hearing loss.  

The examiner noted that the veteran's service medical records 
were negative for hearing loss and tinnitus and that the 
veteran was found to have normal auditory thresholds at 
separation from active service.  

Speech recognition testing showed scores of 100 percent for 
the right ear and 96 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with a right ear average of 30 decibels and a left ear 
average of 39 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
-
15
15
35
55
LEFT
-
15
15
55
70

The VA examiner diagnosed bilateral high frequency 
sensorineural hearing loss and bilateral constant tinnitus.  
Based on the service medical records being negative for 
hearing loss and tinnitus and the normal auditory thresholds 
at separation from active service, the examiner found that it 
is most likely that the veteran's current hearing loss and 
tinnitus have both occurred subsequent to separation from 
active duty.  The examiner opined that it is less likely than 
not that his current hearing loss and tinnitus are related to 
military service.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss and tinnitus in service, no 
complaints of hearing loss and tinnitus until many years 
after service, and a VA examiner who opined that it is less 
likely than not that current hearing loss and tinnitus are 
related to military service. 

In this regard, the Board notes first that the absence of any 
medical evidence of hearing loss and tinnitus for many years 
after discharge from active service, or of persistent 
symptoms of hearing loss and tinnitus between service 
discharge and 2002, constitutes negative evidence tending to 
disprove the claim that the veteran developed hearing loss 
and tinnitus as a result of in-service noise exposure which 
then resulted in chronic disability.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists where there is an approximate balance of positive and 
negative evidence).  The lack of any evidence of continuing 
hearing loss and tinnitus for over 32 years between the 
period of active duty and the evidence showing hearing loss 
and tinnitus is itself evidence which tends to show that no 
hearing loss and tinnitus were incurred as a result of 
service.  Moreover, there is no medical evidence showing that 
hearing loss and/or tinnitus manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from active service, and therefore service 
connection for hearing loss or tinnitus may not be presumed 
to have had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.

Second, the "absence" of evidence or "negative" evidence 
of any tinnitus and hearing loss during service in this case 
is supported by affirmative evidence, consisting of the 
separation examination report which included normal 
audiometric testing.  Although the veteran has asserted that 
his hearing loss and tinnitus are due to acoustic trauma in 
service, the fact remains, however, that he did not complain 
of hearing loss and tinnitus during service, and has not 
provided any medical evidence, whatsoever, showing findings 
or a diagnosis of hearing loss and tinnitus until he 
underwent a VA examination in July 2003.   

Finally, the Board believes it significant that a medical 
examiner opined that in light of the service medical records 
being negative for hearing loss and tinnitus, and the normal 
hearing results on the veteran's separation examination, the 
current bilateral hearing loss and tinnitus were not 
etiologically related to service.  This opinion is entitled 
to considerable weight and is competent evidence regarding 
causation of the disabilities at issue.  The Board has 
considered the veteran's own lay statements to the effect 
that his bilateral hearing loss and tinnitus are causally 
related to his active service; however, it is noted that 
there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER


The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


